Citation Nr: 0211701	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  98-08 136	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for heart disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for neck disability.

5.  Entitlement to the assignment of an increased 
(compensable) rating for service-connected residuals of a 
left elbow fracture.

6.  Entitlement to the assignment of a higher rating for 
service-connected irritable bowel syndrome, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active duty service from October 1974 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for heart disorder, 
bilateral hearing loss, low back disability, and neck 
disability; and granted service connection for residuals of a 
left elbow fracture and irritable bowel syndrome, and 
assigned both of these disabilities a noncompensable rating, 
effective January 1, 1996.  A notice of disagreement with the 
denial of the service connection claims and with the 
assignment of the noncompensable ratings was received in 
September 1996, a statement of the case was issued in 
February 1997, and a supplemental statement of the case was 
issued in April 1997.  A substantive appeal of the denial of 
the claim of entitlement to service connection for heart 
disorder was received in May 1997.  Although a Board hearing 
at the RO was initially requested, the veteran subsequently 
withdrew his request.


FINDINGS OF FACT

1.  The veteran does not currently suffer from a heart 
disorder.

2.  By a July 1996 rating decision, the RO (in part) denied 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss, low back disability and neck 
disability; and granted service connection for residuals of a 
left elbow fracture and irritable bowel syndrome, and 
assigned each of these disabilities a noncompensable rating, 
effective January 1, 1996; the veteran was notified of this 
determination by letter dated August 1, 1996.

3.  A notice of disagreement was received in September 1996, 
and a statement of the case was issued in February 1997. 

4.  A timely substantive appeal was not received to complete 
an appeal with regard to the claims of entitlement to service 
connection for bilateral hearing loss, low back disability 
and right knee disability, and the ratings assigned to the 
service-connected residuals of a left elbow fracture and 
irritable bowel syndrome.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 and Supp. 2002); 38 C.F.R. § 3.303 (2001).

2.  The Board does not have jurisdiction to review the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss, low back disability and neck 
disability, or the claims for assignment of higher ratings 
for service-connected residuals of a left elbow fracture and 
irritable bowel syndrome.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection For Heart Disorder

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to this issue.  This issue has 
been addressed in the rating decision, statement of the case, 
and supplemental statements of the case.  In these documents, 
the veteran has been furnished notice of the applicable laws 
and regulations regarding entitlement to service connection 
for heart disorder.  The Board notes that in a March 2001 
letter, the RO advised the veteran of the provisions of VCAA, 
the types of evidence necessary and what evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, No. 01-
997 (Vet. App. June 19, 2002).

With regard to the assistance requirements of the new law, 
the Board observes that the veteran has been afforded VA 
examinations, and the Board finds these examinations to be 
adequate.  As the record shows that the veteran has been 
afforded VA examinations in connection with this claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  No additional pertinent 
evidence has been identified by the veteran.  Accordingly, 
the Board therefore finds that the record as it stands is 
adequate to allow for an equitable review of this issue.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as cardiovascular-renal 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the record, the Board finds that the clear 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for heart disability.  
Service medical records show that a September 1991 chest x-
ray revealed that the veteran's heart was slightly enlarged.  
The impression was borderline cardiomegaly.  In October 1991, 
the veteran underwent a stress test.  The impression was 
negative maximal exercise stress test.  In November 1993, a 
chest x-ray revealed that his heart was mildly enlarged in 
the transverse diameter.  His pulmonary vascular pattern was 
normal.  The impression was mild cardiomegaly.  In July 1994, 
he was seen with complaints of chest pain.  The assessment 
was negative maximum exercise tolerance test.

Post-service evidence includes VA outpatient treatment 
records which show that the veteran was diagnosed as having 
atypical chest pain and premature ventricular contractions in 
May 1996.  In June 1996, he was assessed as having chest pain 
and tachyarrhythmia.  While these diagnoses were rendered 
within one year of the veteran's discharge from service, they 
are unaccompanied by any report or clinical finding that they 
were manifestations of heart disease.  Moreover, these 
records do not show that the symptoms associated with these 
diagnoses were of a severity to be considered manifested to a 
compensable degree.

The Board finds that what is of great significance in 
adjudicating this issue is the fact that the totality of the 
competent evidence shows that the veteran does not currently 
have a heart disorder.  A June 1996 VA examination report 
shows that a clinical evaluation of his cardiovascular system 
did not reveal any abnormalities.  

A heart/hypertension examination was conducted in March 1998.  
A history of atypical chest pain with negative workups was 
reported.  It was noted that the veteran had had normal ECG'a 
and that two exercise treadmill tests had been negative.  It 
was further noted that the veteran had Holter monitoring 
which revealed isolated preventricular contractions (PVCs) 
which were describes as an essentially normal variant.  On 
examination, blood pressure was recorded as 130/90 sitting 
and 122/84 lying down.  A regular heart rate and rhythm were 
reported with S1 and S2.  An S4 gallop was reported, but no 
murmurs.  The point of maximal impulse was not displaced.  
The diagnoses were no evidence of ischemic heart disease and 
isolated PVCs (normal variant).  An echocardiogram was 
conducted and was interpreted as basically a normal study 
with the exception of mild mitral valve thickening and trace 
tricuspid insufficiency. 

The record also includes a report of a May 1998 intestines 
examination.  Blood pressure was recorded as 158/80 sitting, 
150/70 lying down, and 130/70 standing.  A pulse of 76 with 
occasional PVCs was reported.  Normal sinus rate and rhythm 
were reported, no murmurs were heard, and the examiner 
described the heart as not obviously enlarged.  Diagnoses 
included systolic hypertension. 

While the Board notes the May 1998 diagnosis of systolic 
hypertension, the Board finds that the clear preponderance of 
the other competent evidence of record is against a finding 
that there is a valid medical diagnosis of heart disability 
at this time.  The May 1998 diagnosis appears to be the 
gastrointestinal examiner's conclusion based only on the 
elevated systolic readings noted at the time of that 
examination.  However, the cardiovascular examinations, 
including the March 1998 examination, were unable to find a 
basis for a medical diagnosis of heart disability despite 
numerous specialized tests.  These cardiovascular 
examinations were presumably conducted by examiners expert in 
that field and were conducted for the express purpose of 
ascertaining if the symptoms reported by the veteran and 
noted on examinations and specialized tests were 
manifestations of cardiovascular disability.  The consensus 
of the cardiac examiners appears to be that certain symptoms 
are normal variants and that there is no basis for a medical 
diagnosis of chronic cardiovascular disability.  

As the evidence of record fails to show that the veteran 
currently has a heart disorder, his claim for service 
connection for heart disorder must be denied.  In order to 
grant service under any theory, there must be competent 
evidence of current disability.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).

The Board has considered the veteran's contentions regarding 
the etiology of his claimed heart disorder.  However, as a 
layman, he is not qualified or competent to render an opinion 
as to a medical diagnosis, etiology or causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered the doctrine of reasonable 
doubt with regard to this issue.  However, the record does 
not provide an approximate balance of negative and positive 
evidence on the merits which would warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).

Service Connection For Bilateral Hearing Loss, Low Back 
Disability, and Neck Knee Disability; Increased Ratings For 
Service-Connected Residuals Of A Left Elbow Fracture And 
Irritable Bowel Syndrome

On July 24, 1996, the RO rendered a rating decision which (in 
part) denied entitlement to service connection for bilateral 
hearing loss, low back disability and neck disability.  In 
this decision, the RO also granted service connection for 
residuals of a left elbow fracture and irritable bowel 
syndrome, and assigned each of these disabilities a 
noncompensable disability rating.  The veteran was notified 
of this decision by a letter dated August 1, 1996.

The RO received a notice of disagreement in September 1996.  
In January 1997, the RO received a VA Form 9 from the 
veteran, wherein he included argument pertinent to the claims 
of entitlement to service connection for bilateral hearing 
loss, low back disability and neck disability, and the 
ratings assigned to the service-connected residuals of a left 
elbow fracture and irritable bowel syndrome.

A statement of the case was issued in February 1997, and a 
supplemental statement of the case was issued in April 1997.  
In May 1997, the RO received a VA Form 9 from the veteran, 
which addressed only the heart disorder issue and did not 
reference the claims of entitlement to service connection for 
bilateral hearing loss, low back disability and neck 
disability, or the ratings assigned to the service-connected 
residuals of a left elbow fracture and irritable bowel 
syndrome.

In VA Form 646, dated on January 23, 1998, the veteran's 
representative expressed disagreement with the denial of the 
claims of entitlement to service connection for bilateral 
hearing loss, low back disability and neck disability, and 
the ratings assigned to the service-connected residuals of a 
left elbow fracture and irritable bowel syndrome.

Appellate review is initiated by a notice of disagreement 
completed by a substantive appeal filed after an statement of 
the case has been furnished to the veteran.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  In order to complete an 
appeal to the Board, a claimant must file a substantive 
appeal within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
veteran, or within the remainder of the one year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 U.S.C.A. § 
7105(b)(2), (d)(3); 38 C.F.R. §§ 20.301, 20.302.  In the 
absence of a properly perfected appeal, the Board is without 
jurisdiction to determine the merits of the case.  See 
38 U.S.C.A. § 7105.

After reviewing the claims file, the Board finds that the 
veteran did not file a timely substantive appeal with regard 
to the hearing loss, low back disability, neck disability, 
left elbow or irritable bowel syndrome issues.  This 
conclusion is based on the record which shows that, following 
the July 1996 rating decision, a notice of disagreement was 
received from the veteran in September 1996.  The RO then 
issued an statement of the case in February 1997 and a 
supplemental statement of the case in April 1997.  Although 
the veteran submitted a VA Form 9 which expressed his 
disagreement with the July 1996 denial of the claims for 
service connection for bilateral hearing loss, low back 
disability and neck disability, and the assignment of 
noncompensable disability ratings for residuals of a left 
elbow fracture and irritable bowel syndrome, it was received 
in January 1997 and, thus, prior to the RO's February 1997 
statement of the case and April 1997 supplemental statement 
of the case.  As such, this VA Form 9 does not serve as a 
substantive appeal.  No additional correspondence with regard 
to these issues was received from either the veteran or his 
representative until the veteran's representative listed them 
on a VA Form 646 which was received in January 1998.  
However, the January 1998 VA Form 646 was received more than 
one year after the July 1996 rating decision, and more than 
60 days after the April 1997 supplemental statement of the 
case.  Moreover, there is nothing in the record to suggest 
that the veteran requested an extension of time for filing a 
substantive appeal.  See 38 C.F.R. § 20.303.

The Board has contacted the veteran and his representative by 
letter dated May 23, 2002, to afford an opportunity to 
address the question of the timeliness of the substantive 
appeal, but no response has been received.  In view of the 
clear statutory language which requires that the substantive 
appeal be received after issuance of a statement of the case, 
the Board is unable to find that a timely substantive appeal 
was received in this case.  The time periods for filing are 
set forth by law and regulation.  Without a timely filed 
substantive appeal, the Board is without appellate 
jurisdiction.  Accordingly, the appeal as to these issues 
must be dismissed.

The Board acknowledges the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001) and implementing regulations.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
However, it does not appear that the new legislation or 
regulations in any way alter the statutory requirements for 
Board appellate jurisdiction.


ORDER

Entitlement to service connection for heart disability is not 
warranted.  To this extent, the appeal is denied.

The appeal as to the issues of entitlement to service 
connection for bilateral hearing loss, for low back 
disability and for neck disability, and the issues of 
entitlement to assignment of higher ratings for service-
connected residuals of a left elbow fracture and for 
irritable bowel syndrome is dismissed.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

